DETAILED CORRESPONDENCE
This Office action is in response to the election received February 23, 2021.
Applicant's election with traverse of Group I in the reply filed on February 23, 2021 is acknowledged.  The traversal is on the ground(s) that all the subject matter of the claims are sufficiently related that a thorough search for the subject matter of the any one of the Groups would encompass a search for the subject matter of the remaining claims and that the search could be made without serious burden..  This is not found persuasive because the claims to the compound itself with the composition would take the search to other symbols not related to the pattern forming process with circuit patterns which would provide a serious burden to the examiner for full consideration of the composition in other art areas.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 23, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claimed anionic leaving group defined for “B” is not an anionic group as defined in the specification at all. A protected hydroxyl group are not anionic in place of the hydroxyl group per se in its regular state, but can form the claimed reaction cation due to either or both of hear and acid.  Clarification and or correction is necessary.
Claims 1-7 appear allowable over the prior art of record once the 35 U.S.C. 112 issues are resolved. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BILLOW et al (4,100,138) disclose ethynyl terminated polyimide composites.
NAKAFUJI et al (9,182,671) disclose underlayer films having polymer with ethynyl groups, however lack containing two or more partial structures of formula (1-1) with an anionic leaving group as recited in claim.

    PNG
    media_image1.png
    248
    415
    media_image1.png
    Greyscale

TACHIBANA et al (11,022,882) to the same assignee disclose a compound having structure of formula (1-1) shown here, however lack the claimed two or more partial structures of formula (1-1) as well as lacking the anionic leaving groups, see below:

    PNG
    media_image2.png
    179
    411
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
June 19, 2021